DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-33 and 43-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,183,816 (hereinafter Zhou et al.) in view of He et al. (6,894,846). 

Regarding claim 21, Zhou et al. disclose: a plurality of beam emitters each emitting one or more beams; a dispersive element for receiving the beams and combining the beams, in a wavelength-beam-combining (WBC) dimension, into a multi-wavelength beam; a plurality of collimators disposed optically downstream of the beam emitters and optically upstream of the dispersive element, wherein each collimator receives the one or more beams from a beam emitter and collimates the one or more beams in a non-WBC dimension; and a partially reflective output coupler for receiving the multi-wavelength beam from the dispersive element, transmitting a first portion of the multi-wavelength beam as an output beam, and reflecting a second portion of the multi-wavelength beam back toward the dispersive element, wherein: the dispersive element is tilted, in the non-WBC dimension, at a non-zero angle such that first-order reflections of the beams from the dispersive element are directed away from the beam emitters, whereby pointing error is introduced into the multi-wavelength beam (claim 1)
Zhou et al. do not explicitly disclose: optical axes of two or more of the collimators are displaced from each other in the non-WBC dimension, whereby the pointing error arising from the tilted dispersive element is reduced (claim 1).
He et al. disclose: to compensate for the pointing error due to the slanted surface of the lens 502, the lens 504 is shifted a lateral distance from the mechanical axis 510 such that the light beam refracting off the mechanical axis from the lens 502 (through the filter 506) can be optimally collected by the lens 504 (Fig. 5, col 5, lines 35-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhou by displacing the optical axes of two or more collimators in the non-WBC dimension in order to compensate for the pointing error.

Regarding claim 22, Zhou et al. disclose: wherein the non-WBC dimension corresponds to a slow axis of the beams (claim 2).

Regarding claim 23, Zhou et al. disclose: wherein the non-WBC dimension corresponds to a fast axis of the beams (claim 3).

Regarding claim 24, Zhou et al. disclose: wherein the dispersive element comprises a diffraction grating (claim 4).

Regarding claim 25, Zhou et al. disclose: wherein at least one of the beam emitters comprises a diode bar configured to emit a plurality of discrete beams (claim 5).

Regarding claim 26, Zhou et al. disclose: wherein the collimators introduce beam smear in the non-WBC dimension at the dispersive element (claim 1).

Regarding claim 27, Zhou et al. disclose: further comprising, associated with each beam emitter, (i) a second collimator, and (ii) an optical rotator for rotating the one or more beams approximately 90° (claim 13).

Regarding claim 28, Zhou et al. disclose: wherein each collimator is a slow-axis collimator and each second collimator is a fast-axis collimator (claim 14).

Regarding claim 29, Zhou et al. disclose: wherein an optical distance between each of the collimators and the dispersive element is approximately equal (claim 16).

Regarding claim 30, Zhou et al. disclose: wherein heights of two or more of the collimators are different (claim 17).

Regarding claim 31, Zhou et al. disclose: wherein heights of two or more of the collimators are approximately equal (claim 18).

Regarding claim 32, Zhou et al. disclose: wherein heights of all of the collimators are approximately equal (claim 19).

Regarding claim 33, Zhou et al. disclose: further comprising one or more folding mirrors disposed optically downstream of the dispersive element and optically upstream of the output coupler (claim 20).

Regarding claim 43, Zhou et al. disclose: a method of aligning a laser system comprising (i) a plurality of beam emitters each configured to emit one or more beams, (ii) a dispersive element for receiving the beams and combining the beams, in a wavelength-beam-combining (WBC) dimension, into a multi-wavelength beam, and (iii) a partially reflective output coupler for receiving the multi-wavelength beam from the dispersive element, transmitting a first portion of the multi-wavelength beam as an output beam, and reflecting a second portion of the multi-wavelength beam back toward the dispersive element, the method comprising: combining beams emitted by the plurality of beam emitters into the multi-wavelength beam at the dispersive element; preventing first-order reflections from the dispersive element from propagating back to the plurality of beam emitters; and reducing pointing error of the multi-wavelength beam (the apparatus of claim 1 discloses the claimed method).

Regarding claim 44, Zhou et al. disclose: wherein preventing the first-order reflections from the dispersive element from propagating back to the plurality of beam emitters comprises tilting the dispersive element at a non-zero angle in the non-WBC dimension (the apparatus of claim 1 discloses the claimed method).

Regarding claim 45, Zhou et al. disclose: wherein the pointing error is reduced by displacing optical axes of two or more collimators from each other in the non-WBC dimension, the two or more collimators being disposed optically downstream of the beam emitters and optically upstream of the dispersive element (the apparatus of claim 1 discloses the claimed method).

Regarding claim 46, Zhou et al. disclose: wherein the two or more collimators are slow-axis collimators (the apparatus of claim 14 discloses the claimed method).

Regarding claim 47, Zhou et al. disclose: wherein the two or more collimators are fast-axis collimators (the apparatus of claim 15 discloses the claimed method).

Regarding claim 48, Zhou et al. disclose: wherein the non-WBC dimension corresponds to a slow axis of the beams (the apparatus of claim 2 discloses the claimed method).

Regarding claim 49, Zhou et al. disclose: wherein the non-WBC dimension corresponds to a fast axis of the beams (the apparatus of claim 3 discloses the claimed method).

Regarding claim 50, Zhou et al. disclose: further comprising rotating the beams approximately 90° before combining the beams into the multi-wavelength beam (the apparatus of claim 13 discloses the claimed method).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Petersen et al. (2007/0291812) which discloses a laser diode that emits a laser beam 200 having a slow axis and a fast axis, a micro lens 202 attached to the front facet of the diode laser 101, a cylinder lens 213 for collimating/focusing the emitted laser beam 200 along the slow axis, a grating 230 and a partially reflecting mirror 232 (Fig. 2, [0062]). Chann et al. (2011/0216417) and Zambuto et al. (2015/0362739) both disclose: a two-dimensional array of laser emitters 112, collimator 106, cylindrical lens 108 used to combine the beams along the array, dispersive element 114, the first-order diffracted beams from dispersive element are incident onto a partially reflecting mirror 116 (Chann, Fig. 1B, [0028], [0029]) (Zambuto, Fig. 1B, [0043], [0044]). Price et al. (8,891,579) discloses: an array of laser diodes (18) and a plurality of interleaving mirrors disposed downstream of the laser diodes, the interleaving mirrors reflect the beams from the laser diodes towards another optical element (Fig. 1, col 3, lines 13-67). Morita et al. (2015/0303656) discloses: a plurality of semiconductor lasers 10 (semiconductor lasers 10a to 10c), the wavelength dispersion optical element 5, interleaving mirrors 7 and partially reflective output coupler 6 (Fig. 13, [0106]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828